Citation Nr: 9909756	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for myelogenous 
leukemia with associated anemia. 

2.  Entitlement to service connection for porphyria cutanea 
tarda.

3.  Entitlement to service connection for peripheral edema. 

4.  Entitlement to service connection for candida hepatitis.  

5.  Entitlement to service connection for depression and 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Denver, 
Colorado, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that entitlement to service connection for 
each of the disabilities currently on appeal was denied in a 
Board decision dated May 1989.  This decision was concerned 
solely with entitlement to service connection as a residual 
of exposure to Agent Orange.  (Entitlement to service 
connection for each of these disabilities as a residual of 
exposure to ionizing radiation was denied in a separate 
decision of the Board dated October 1990).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1105.  However, in Nehmer v. United 
States Veterans' Administration, et al., 712 F.Supp. 1404 
(N.D. Cal. 1989), a United States District Court invalidated 
the VA's regulations relative to the denial of benefits for 
Agent Orange exposure under 38 C.F.R. § 3.311a.  All benefit 
denials of Agent Orange exposure were also voided.  New 
regulations governing claims based on exposure to Agent 
Orange were issued by the VA in response to this decision, 
effective June 9, 1994.  

There is entitlement to de novo review of a previously and 
finally denied claim based upon an intervening change in law 
or regulation creating a new entitlement; this derives from 
the new law or regulation itself.  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993).  Since this claim is based upon 
liberalizing VA issue, no new and material evidence needs to 
be presented to reopen, and the veteran is considered to have 
submitted a new claim.  

The veteran has maintained in his statements to the VA and in 
his testimony at his personal hearings that his hepatitis was 
contracted as a result of a blood transfusion at a VA 
facility.  The RO has not addressed the issue of entitlement 
to compensation for hepatitis under the provision of 
38 U.S.C.A. § 1151 (West 1991).  This matter is referred to 
the RO for consideration.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of myelogenous 
leukemia during active service or during the presumptive 
period following the end of active service; myelogenous 
leukemia first manifested many years after discharge from 
service, and the overall evidence does not reflect that this 
disability owes its etiology to active service, including as 
a result of exposure to Agent Orange.

2.  The veteran has not submitted evidence of porphyria 
cutanea tarda during active service or during the presumptive 
period following his last exposure to Agent Orange; porphyria 
cutanea tarda first manifested many years after discharge 
from service, and he has not submitted evidence of a nexus 
between this disability and active service, including as a 
result of exposure to Agent Orange.

3.  The veteran has not submitted evidence of candida 
hepatitis during active service; candida hepatitis first 
manifested many years after discharge from service, and he 
has not submitted evidence of a nexus between this disability 
and active service, including as a result of exposure to 
Agent Orange.

4.  The veteran has not submitted evidence of peripheral 
edema during active service; peripheral edema first 
manifested many years after discharge from service, and he 
has not submitted evidence of a nexus between this disability 
and active service, including as a result of exposure to 
Agent Orange.

5.  The veteran has not submitted evidence of chronic 
depression or headaches during active service; chronic 
depression and headaches manifested many years after 
discharge from service, and he has not submitted evidence of 
a nexus between this disability and active service, including 
as a result of exposure to Agent Orange.

6.  The veteran has not submitted evidence to confirm 
significant occupational exposure to benzene during active 
service. 


CONCLUSIONS OF LAW

1.  Myelogenous leukemia with associated anemia was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998). 

2.  The veteran's claim for entitlement to service connection 
for porphyria cutanea tarda is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim for entitlement to service connection 
for peripheral edema is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

4.  The veteran's claim for entitlement to service connection 
for candida hepatitis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

5.  The veteran's claim for entitlement to service connection 
for depression and headaches is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his various disabilities have all 
developed either as a result of exposure to Agent Orange off 
the waters of Vietnam, or as a result of exposure to benzene 
aboard ship.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  If leukemia 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of leukemia during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The veteran's Form DD 214N states that he had active service 
from July 1970 to October 1971.  He had 10 months and 21 days 
of foreign and/or sea service.  His only decoration was the 
national defense service medal.  There is no indication of an 
award or decoration such as the Vietnam Service Medal that 
would signify service in Vietnam.  His last duty assignment 
was aboard the U.S.S. Ticonderoga.  His leave record 
indicates that he was assigned to this ship in October 1970.  
A review of his personnel records is also negative for 
service in Vietnam.  A September 1971 statement to his 
commanding officer describes visits to several ports in 
Japan, Singapore, and Hong Kong, but does not mention 
Vietnam.

A review of the service medical records shows that the 
veteran was seen for complaints of depression on a single 
occasion in September 1970.  This complaint was recorded 
while the veteran was under treatment for flashbacks as a 
result of drug use.  There is no diagnosis of chronic 
depression or any other psychiatric disability contained in 
the claims folder.  The other service medical records are 
negative for the veteran's claimed disabilities.  The October 
1971 discharge examination was negative for all claimed 
disabilities, including depression.  The psychiatric 
examination was positive only for improper use of drugs.  

VA treatment records dated August 1984 note that the veteran 
had skin lesions on his arms, face, and neck.  The assessment 
was probable porphyria cutanea tarda.  An opinion as to the 
etiology of this disability was not offered. 

The veteran was admitted for observation and treatment at a 
VA hospital from August 1984 to October 1984.  The discharge 
diagnoses included acute myelogenous leukemia, porphyria 
cutanea tarda, and persistent bifrontal headaches.  The 
records do not contain a medical opinion relating any of 
these disabilities to active service, Agent Orange exposure, 
or benzene exposure.

Additional VA hospital records dated October 1984 to November 
1984 show that the leukemia was somewhat controlled by 
chemotherapy.  He was said to have a long history of chronic 
headaches dating to the time of the diagnosis of his 
leukemia.  A computed tomography (CT) scan was normal.  The 
porphyria cutanea tarda was not treated, and had largely 
resolved.  The veteran was noted to have depression, which 
was described as a normal grief reaction to his diagnosis of 
leukemia.  The diagnoses at discharge included acute 
myelogenous leukemia, chronic headache, porphyria cutanea 
tarda, abnormal liver function tests, peripheral edema, and 
reactive depression.  The records do not contain any medical 
opinion relating these disabilities to active service, Agent 
Orange exposure, or benzene exposure.  

The veteran was afforded a VA Agent Orange examination in May 
1987.  He gave a history of a diagnosis of leukemia in August 
1984.  Chemotherapy was administered from September 1985 to 
April 1986.  He stated that he also developed porphyria and 
candida hepatitis in August 1984.  The veteran reported that 
he was not sure if he was involved in the handling or 
spraying of Agent Orange.  He stated that he was in recently 
sprayed areas, but was not sure if he was directly sprayed.  
He believed that he probably imbibed food or drink that could 
have been contaminated with Agent Orange.  He also reported 
being exposed to condenser cleaners.  The veteran attributed 
his leukemia, porphyria, and hepatitis to Agent Orange 
exposure.  He said that he had experienced headaches 
continually throughout chemotherapy, and that his depression 
had started in about 1984 and continued to the present time.  
The diagnoses were acute myelocytle leukemia in remission, 
porphyria cutanea tarda, history of candida hepatitis, 
history of alcohol dependence, and history of possible 
exposure to toxic chemicals.  

The veteran underwent an additional VA examination in May 
1994.  He gave a history of being off the coast of Vietnam 
for one month while assigned to the U.S.S. Ticonderoga.  His 
present complaints included the residuals of leukemia and 
porphyria.  He stated that he was exposed to seawater that 
was possibly contaminated with Agent Orange.  He denied 
exposure to volatile fumes or solvents.  The diagnoses 
included history of myelocytic leukemia and porphyria 
cutaneous tardis, in remission, and possible history of 
exposure to Agent Orange.  

In response to a request from the veteran concerning his 
participation in a cancer protocol study, a nurse replied in 
a July 1994 letter that she had spoken to one of the doctors 
who had conducted the study.  The doctor had said that there 
was no evidence of a relationship between depression and 
Agent Orange, but that leukemia could be a cause of 
depression.  

The veteran submitted photocopies of medical texts concerning 
the effects of exposure to chemicals, including Agent Orange 
in September 1995.  One of these articles noted that 
chemicals such as benzene and other aromatic hydrocarbons 
have been shown to be associated with the development of 
acute myeloid leukemia. 

The veteran was afforded a hearing before a hearing officer 
in September 1995.  The veteran and his representative stated 
that they wanted to drop the contention that his claimed 
disabilities were the result of Agent Orange exposure.  More 
specifically, they stated that they believed the veteran's 
leukemia was the result of chemical exposure, but not 
specifically Agent Orange.  The veteran testified that his 
military occupational specialty was a marine mechanic.  He 
had worked in the engine room aboard ship, and he said that 
he had been exposed to solvents during this period.  He 
believed that one of the solvents to which he had been 
exposed was benzene.  The veteran and his representative 
noted that benzene and other aromatic hydrocarbons had been 
associated with the development of acute myelogenous 
leukemia.  The veteran said that his skin came in frequent 
contact with this chemical.  See Transcript. 

A November 1994 statement from a VA doctor notes that the 
veteran developed myelogenous leukemia in 1984.  He had 
received 18 months of intensive therapy, and this disability 
was now controlled/resolved.  He also had porphyria cutanea 
tarda, and experienced problems with the psychologic sequelae 
of his diagnoses and treatment.  

A February 1996 statement from a VA doctor is contained in 
the claims folder.  The veteran was noted to have developed 
leukemia in 1984.  He had a difficult therapy course, but now 
seemed to be cured.  The veteran also had moderately severe 
porphyria cutanea tarda.  He stated that there was 
significant benzene exposure during service.  The doctor 
noted that benzene is a well documented leukemiagenic agent, 
and said that if his exposure to benzene was substantial, it 
certainly could be a cause for his leukemia.  

A letter was received from the Department of the Navy in 
January 1997 in response to a request from the VA.  A copy of 
a Navy Occupational Task Analysis dated November 1975 was 
included.  This analysis contained a description of all the 
training, duties, and equipment operated in the Navy by 
someone with the veteran's rating, as well as the potential 
health hazards.  This analysis did not indicate someone with 
the veteran's rating would have been exposed to benzene.  

Additional photocopies from another medical text were 
submitted in March 1996.  This article noted in part the 
harmful effects of benzene exposure.  

In June 1997, the VA forwarded pertinent information 
concerning the veteran's duties in service to the Navy 
Environmental Health Center, and requested all information 
concerning duties which might have exposed the veteran to 
chemicals and solvents aboard ship.  A reply was received in 
July 1997 in which it was noted that a description of the 
veteran's naval assignments and duties was still not 
contained in the information that had been forwarded to them.  
However, the letter went on to say that benzene toxicity had 
been known for several decades, and the use of this chemical 
had been extremely restricted by the Navy since 1955.  The 
shipboard use of this chemical had been specifically 
prohibited since December 16, 1970, and shore use had been 
restricted to laboratories since that time.  Considering the 
widespread prohibition on the use of this chemical, the lack 
of a reason for its use by a machinist mate, and the brief 
length of the veteran's naval career, it was said to be very 
improbable that the veteran's routine duties would have 
resulted in significant benzene exposure.  

A statement detailing all of his duties aboard ship was 
received from the veteran in August 1997.  He stated that 
benzene was used to wash "gunk" from his clothing and 
hands, as well as to clean spilled paint.  This statement was 
forwarded to the Navy Environmental Health Center.  

An additional statement concerning the possibility of the 
veteran having been exposed to benzene was received from the 
Navy Environmental Health Center in October 1997.  They 
stated that the veteran had not identified any processes or 
tasks where significant exposure to benzene was known to have 
occurred.  It was again noted that except for controlled use 
in shore-based laboratories, benzene was not in use in the 
Navy after 1970.  This made it highly improbable that benzene 
was aboard the veteran's ship.  This chemical may have been 
present as an impurity or low level contaminant in many 
industrial and consumer products such as gasoline in the late 
1960s and 1970s, but the Navy did not use any more or less of 
these products than the general consumer.  Therefore, it was 
highly improbable that the veteran's career involved any 
significant occupational exposure to benzene.  Finally, it 
was noted that the term "benzene" is often used in Europe 
to refer to gasoline, and it was suggested that this was the 
chemical referred to by the veteran.  However, it was 
doubtful that either gasoline or benzene was used in the 
manner described by the veteran due to the fire hazard.  The 
author of the letter noted that in his professional 
experience, he had found that PD-680 "Dry Cleaning Solvent 
Type II" was often used for parts cleaning and was also used 
inappropriately for cleaning skin.  This substance was said 
to be a mixture of aliphatic hydrocarbons and did not contain 
significant levels of benzene.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in March 1997.  He testified 
that his primary military occupational specialty was a marine 
mechanic.  He worked in watertight compartments in the engine 
room, and proper ventilation was usually available.  They 
commonly used benzene to wash engine oil off of themselves.  
The veteran said that he knew it was benzene because it said 
so on the container.  He stated that this chemical was used 
as a solvent to wash tools, parts, and themselves.  He was 
also exposed to this chemical when he cleaned out the bilges.  
Exposure would leave him feeling lightheaded and cause 
headaches.  The veteran was sometimes exposed to this 
chemical for more than an hour at a time without any 
protectants or breathing devices.  He stated that he had not 
been exposed to this chemical since discharge from service.  
Furthermore, the veteran revisited his earlier contentions 
concerning Agent Orange when he testified that he was also 
exposed to Agent Orange off the coast of Vietnam.  He stated 
that he had been awarded a Vietnam ribbon showing that he was 
off the coast of Vietnam.  The veteran said that his exposure 
to Agent Orange occurred while cleaning out the condensers, 
which held ocean water.  He believed that Agent Orange was 
contained in the ocean water.  He testified that he was 
diagnosed as having chronic acne while on ship, but that this 
resolved.  He was told that this was due to the oil in the 
air of the engine room.  See Transcript.

The Board is unable to find that service connection is 
warranted for porphyria cutanea tarda, peripheral edema, 
candida hepatitis, or depression and headaches.  He has not 
submitted evidence of a well grounded claim on either a 
direct basis, as secondary to exposure to Agent Orange, or as 
secondary to exposure to benzene for these disorders.  

In regards to service connection on a direct basis, the 
service medical records are negative for evidence of 
leukemia, porphyria cutanea tarda, peripheral edema, 
hepatitis, or headaches.  The veteran's leukemia first 
manifested in August 1984, which was nearly 13 years after 
discharge and the end of the one year presumptive period that 
follows discharge from service.  The remainder of the 
veteran's claimed disabilities were each initially diagnosed 
after the discovery of leukemia.  The veteran has not 
submitted a medical opinion that relates any of his 
disabilities to active service.  Therefore, without evidence 
of a chronic disability during service, and without evidence 
of a nexus between his current disabilities and active 
service, he has not submitted evidence of a well grounded 
claim on a direct basis.  Caluza v. Brown, 7 Vet. App. 498 
(1995)

The service medical records do show that the veteran 
complained of depression on a single occasion in September 
1971.  This was in conjunction with treatment for drug abuse, 
and was not noted to be a chronic disability.  Depression was 
not noted on his October 1971 discharge examination.  The 
post service medical records are negative for evidence of 
depression until this condition was noted in conjunction with 
treatment of the veteran's leukemia in 1984.  The veteran has 
not submitted any medical opinions that suggest he developed 
chronic depression during active service.  Therefore, without 
evidence of chronic depression in service, and without 
evidence of continuity of treatment or a nexus between the 
depression noted in service and any current depression, the 
veteran has not submitted evidence of a well grounded claim 
for service connection on a direct basis for headaches and 
depression.  Savage v. Gober, 10 Vet. App. 486 (1997); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  See also 38 C.F.R. 
§ 3.303(b) (1998).

The veteran has also not submitted evidence of well grounded 
claims on the basis of exposure to Agent Orange.  The Board 
notes that there is some discrepancy as to whether or not the 
veteran had service in the waters off Vietnam.  However, even 
if the Board was to concede that the veteran had been exposed 
to Agent Orange, his claims would still not be well grounded.  
Myelogenous leukemia, peripheral edema, candida hepatitis, 
and headaches with depression are not disabilities which have 
been associated with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e) (1998).  The veteran has not submitted any medical 
opinions that would specifically relate his claimed 
disabilities to Agent Orange exposure.  Therefore, there is 
no plausible basis for entitlement to service connection for 
these disabilities as secondary to Agent Orange exposure, and 
to this extent the claims are not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. 
App. 91,92 (1993); 38 U.S.C.A. § 5107.  

The one disability claimed by the veteran that has been 
associated with Agent Orange exposure is porphyria cutanea 
tarda, but this disability must first manifest within one 
year of the date of the last exposure to Agent Orange to be 
afforded the chronic presumption.  38 C.F.R. § 3.307(a)(6) 
(1998).  The veteran has testified that he developed chronic 
acne during service, as if to suggest that this was an early 
manifestation of his current skin disability.  The service 
medical records are negative for both acne and porphyria 
cutanea tarda.  The veteran's porphyria cutanea tarda was 
first diagnosed in 1984, more than 13 years after the 
veteran's last exposure to Agent Orange.  He has not 
submitted any medical evidence that specifically relates this 
disability to Agent Orange exposure.  Therefore, as the 
veteran has not submitted evidence of porphyria cutanea tarda 
within the one year presumptive period, and he has not 
submitted evidence of a nexus between his current disability 
and Agent Orange exposure, his claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 
5 Vet. App. 91,92 (1993).

Finally, the veteran has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
porphyria cutanea tarda, peripheral edema, candida hepatitis, 
or depression and headaches on the basis of exposure to 
benzene.  There is no competent evidence linking these 
disorders to benzene exposure in service.  

The veteran has submitted medical treatises which purport to 
show that benzene exposure is a known cause of myelogenous 
leukemia, and he has testified that he was exposed to benzene 
on a very frequent and extensive basis.  In addition, the 
February 1996 opinion notes that if the veteran was exposed 
to significant amounts of benzene, then it could be a cause 
of leukemia.  However, the evidence received from the Navy 
establishes that the odds are extremely remote that the 
veteran was ever exposed to this chemical.  The RO undertook 
extensive development in an effort to establish whether or 
not the veteran was ever exposed to benzene.  The evidence 
obtained shows that benzene was used in only a very limited 
basis aboard ships after 1955, and never after December 1970.  
The veteran's records show that he was not assigned to his 
ship until October 1970.  Finally, the Board notes the 
observations of the author of the October 1997 letter from 
the Navy indicating that as a practical manner, it would have 
been very unlikely that benzene would have been used in the 
manner suggested by the veteran as it would have exposed the 
entire ship to the threat of fire.  The veteran himself 
denied exposure to volatile fumes or solvents as recently as 
May 1994.  Therefore, the Board agrees with the assessment of 
the Navy that it was highly improbable that the veteran's 
career involved any significant occupational exposure to 
benzene.  As the preponderance of the evidence is against  
the veteran having incurred significant inservice exposure to 
benzene, service connection is not for application.  

The Board notes that the veteran has requested an independent 
medical expert opinion to address his claims of service 
connection as a result of exposure to benzene.  As noted 
above, the clear preponderance of the evidence reflects that 
the veteran was not exposed to benzene during service, and 
obtaining a medical opinion would not be appropriate.  See 
38 C.F.R. § 20.901 (1998).  


ORDER

Entitlement to service connection for myelogenous leukemia 
with associated anemia is denied. 

Entitlement to service connection for porphyria cutanea tarda 
is denied. 

Entitlement to service connection for peripheral edema is 
denied.

Entitlement to service connection for candida hepatitis is 
denied. 

Entitlement to service connection for depression and 
headaches is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

